 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MORRIS MESTER,                                   No. 2:18-cv-2456-KJM-EFB P
12                        Plaintiff,
13           v.                                        ORDER
14    DR. CHURCH, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He requests an extension of time to file his amended complaint pursuant to the

19   court’s October 18, 2018 order.

20          Plaintiff’s request (ECF No. 9) is granted and plaintiff has 30 days from the date this order

21   is served to file his amended complaint.

22          So ordered.

23   Dated: November 15, 2018.

24

25

26

27

28
